



AXALTA COATING SYSTEMS LTD.
2014 INCENTIVE AWARD PLAN


RESTRICTED STOCK UNIT GRANT NOTICE


Axalta Coating Systems Ltd., a Bermuda exempted limited liability company (the
“Company”), pursuant to its 2014 Incentive Award Plan, as amended from time to
time (the “Plan”), hereby grants to the holder listed below (“Participant”) the
number of Restricted Stock Units (the “RSUs”) set forth below. The RSUs are
subject to the terms and conditions set forth in this Restricted Stock Unit
Grant Notice (the “Grant Notice”) and the Restricted Stock Unit Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in the Grant Notice and
the Agreement.
Participant:
 
Grant Date:
 
Number of RSUs:
 
Type of Shares Issuable:
Common Stock



By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Grant Notice or the Agreement.


AXALTA COATING SYSTEMS LTD. HOLDER:
PARTICIPANT
By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
            
 
 
 
 
 
 
 
 
 
 







Axalta – RSU Agreement – US (2014 Plan)(2018 Annual Grant - Directors)

--------------------------------------------------------------------------------





EXHIBIT A
TO RESTRICTED STOCK UNIT GRANT NOTICE
RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice.
ARTICLE I.
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice.
1.2    Incorporation of Terms of Plan. The RSUs and the shares of Common Stock
(“Shares”) issued to Participant hereunder (“Shares”) are subject to the terms
and conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control, except with respect to the
definition of Change in Control as defined in this Agreement.
ARTICLE II.    
AWARD OF RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS
2.1    Award of RSUs and Dividend Equivalents.
(a)    In consideration of Participant’s past and/or continued employment with
or service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Participant the number of RSUs set
forth in the Grant Notice, upon the terms and conditions set forth in the Grant
Notice, the Plan and this Agreement, subject to adjustment as provided in
Section 13.2 of the Plan. Each RSU represents the right to receive one Share or,
at the option of the Company, an amount of cash as set forth in Section 2.3(b),
in either case, at the times and subject to the conditions set forth herein.
However, unless and until the RSUs have vested, Participant will have no right
to the payment of any Shares subject thereto. Prior to the actual delivery of
any Shares, the RSUs will represent an unsecured obligation of the Company,
payable only from the general assets of the Company.
(b)    The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each RSU granted pursuant to the Grant Notice for all ordinary
cash dividends which are paid to all or substantially all holders of the
outstanding Shares between the Grant Date and the date when the applicable RSU
is distributed or paid to Participant or is forfeited or expires. The Dividend
Equivalents for each RSU shall be equal to the amount of cash which is paid as a
dividend on one share of Common Stock. All such Dividend Equivalents shall be
credited to Participant and paid in cash at the same time as the


1


Axalta – RSU Agreement – US (2014 Plan)(2018 Annual Grant - Directors)

--------------------------------------------------------------------------------




distribution or payment is made of the RSU to which such Dividend Equivalent
relates in accordance with Section 2.3 below. Any Dividend Equivalents that
relate to RSUs that are forfeited shall likewise be forfeited without
consideration.
2.2    Vesting of RSUs and Dividend Equivalents.
(a)    Subject to Participant’s continued employment with or service to the
Company or a Subsidiary on each applicable vesting date and subject to the terms
of this Agreement, the RSUs shall vest as follows: 100% on the first anniversary
of the grant date. Each additional RSU which results from deemed reinvestments
of Dividend Equivalents pursuant to Section 2.1(b) hereof shall vest whenever
the underlying RSU to which such additional RSU relates vests. In the event of
Participant’s Termination of Service (i) by the Company without Cause within two
(2) years after a Change in Control (subject to Section 2.2(c)), (ii) by the
Company by reason of Participant’s Disability or (iii) by reason of death, any
unvested RSUs shall immediately vest in full and be settled; provided, that if
Participant is party to a severance or employment agreement with the Company or
any of its affiliates or is a participant in a severance policy of the Company
or any of its affiliates, in either case, that provides greater vesting
protection to Participant, the RSUs shall be treated in accordance with the
applicable terms of such agreement or policy.
(b)    In the event Participant incurs a Termination of Service, except as may
be otherwise provided by the Administrator or as set forth in a written
agreement between Participant and the Company, Participant shall immediately
forfeit any and all RSUs and Dividend Equivalents granted under this Agreement
which have not vested or do not vest on or prior to the date on which such
Termination of Service occurs, and Participant’s rights in any such RSUs and
Dividend Equivalents which are not so vested shall lapse and expire.
(c)    As a condition to any accelerated vesting of the RSUs due to
Participant’s Termination of Service by the Company without Cause within two (2)
years after a Change in Control as set forth in Section 2.2(a), Participant
shall, within the thirty (30) day period following the date of Participant’s
Termination of Service, execute and not revoke a general release of all claims,
including all known and unknown and current and potential claims, in favor of
the Company and its affiliates in either (A) a form provided to Participant by
the Company or (B) if Participant is party to a severance or employment
agreement with the Company or any of its affiliates or is a participant in a
severance policy of the Company or any of its affiliates, the form of release of
claims applicable to Participant under such agreement or policy.
2.3    Distribution or Payment of RSUs.
(a)    Participant’s RSUs shall be distributed in Shares (either in book-entry
form or otherwise) or, at the option of the Company, paid in an amount of cash
as set forth in Section 2.3(b), in either case, as soon as administratively
practicable following the vesting of the applicable RSU pursuant to Section 2.2,
and, in any event, within sixty (60) days following such vesting.
Notwithstanding the foregoing, the Company may delay a distribution or payment
in settlement of RSUs if it reasonably determines that such payment or
distribution will violate federal securities laws or any other Applicable Law,
provided that such distribution or payment shall be made at the earliest date at
which the Company reasonably determines that the making of such distribution or
payment will not cause such violation, as required by Treasury


2


Axalta – RSU Agreement – US (2014 Plan)(2018 Annual Grant - Directors)

--------------------------------------------------------------------------------




Regulation Section 1.409A-2(b)(7)(ii), and provided further that no payment or
distribution shall be delayed under this Section 2.3(a) if such delay will
result in a violation of Section 409A of the Code.
(b)    In the event that the Company elects to make payment of Participant’s
RSUs in cash, the amount of cash payable with respect to each RSU shall be equal
to the Fair Market Value of a Share on the day immediately preceding the
applicable distribution or payment date set forth in Section 2.3(a). All
distributions made in Shares shall be made by the Company in the form of whole
Shares, and any fractional share shall be distributed in cash in an amount equal
to the value of such fractional share determined based on the Fair Market Value
as of the date immediately preceding the date of such distribution.
2.4    Conditions to Issuance of Certificates. The Company shall not be required
to issue or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions: (A) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (B) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable,
(C) the obtaining of any approval or other clearance from any state or federal
governmental agency that the Administrator shall, in its absolute discretion,
determine to be necessary or advisable, and (D) the receipt of full payment of
any applicable withholding tax in accordance with Section 2.5 by the Company or
its Subsidiary with respect to which the applicable withholding obligation
arises.
2.5    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    Participant shall be required to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy applicable federal, state, local and
foreign taxes (including the employee portion of any FICA obligation) required
by law to be withheld with respect to any taxable event arising pursuant to this
Agreement. Unless the Participant makes an advance election pursuant to this
Section 2.5(a), the Company shall instruct any brokerage firm determined
acceptable to the Company for such purpose to sell on Participant’s behalf a
whole number of shares from those Shares then issuable to Participant pursuant
to the RSUs as the Company determines to be appropriate to generate cash
proceeds sufficient to satisfy the tax withholding obligation and to remit the
proceeds of such sale to the Company or the Subsidiary with respect to which the
withholding obligation arises. Participant’s acceptance of this Award
constitutes Participant’s instruction and authorization to the Company and such
brokerage firm to complete the transactions described in this Section 2.5(a),
including the transactions described in the previous sentence, as applicable.
Alternatively, Participant may elect to such tax withholding obligations in one
or more of the forms specified below, provided such election is made in
accordance with any advance notice requirements that the Company may establish
for this purpose:
(i)    by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;
(ii)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, unless otherwise determined by the Administrator, by
requesting that the Company and its Subsidiaries withhold a net number of vested
Shares otherwise issuable pursuant to the RSUs having


3


Axalta – RSU Agreement – US (2014 Plan)(2018 Annual Grant - Directors)

--------------------------------------------------------------------------------




a then current Fair Market Value not exceeding the amount necessary to satisfy
the withholding obligation of the Company and its Subsidiaries based on the
minimum applicable statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes (or, if the Administrator determines
that it would be consistent with Applicable Law and would not result in adverse
accounting consequences, such greater amount as the Administrator may designate,
up to the maximum statutory withholding rate);
(iii)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, unless otherwise determined by the Administrator, by
tendering to the Company vested Shares having a then current Fair Market Value
not exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes (or, if the Administrator determines that it would be consistent
with Applicable Law and would not result in adverse accounting consequences,
such greater amount as the Administrator may designate, up to the maximum
statutory withholding rate); or
(iv)    in any combination of the foregoing.
(b)    With respect to any withholding taxes arising in connection with the
RSUs, in the event Participant fails to provide timely payment of all sums
required pursuant to Section 2.5(a), the Company shall have the right and
option, but not the obligation, to (i) deduct such amounts from other
compensation payable to Participant and/or (ii) treat such failure as an
election by Participant to satisfy all or any portion of Participant’s required
payment obligation pursuant to Section 2.5(a) above. The Company shall not be
obligated to deliver any certificate representing Shares issuable with respect
to the RSUs to Participant or his or her legal representative unless and until
Participant or his or her legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state, local and foreign taxes
applicable with respect to the taxable income of Participant resulting from the
vesting or settlement of the RSUs or any other taxable event related to the
RSUs. The Company may refuse to issue any Shares in settlement of the RSUs to
Participant until the foregoing tax withholding obligations are satisfied,
provided that no payment shall be delayed under this Section 2.5 if such delay
will result in a violation of Section 409A of the Code.
(c)    Participant is ultimately liable and responsible for all taxes owed in
connection with the RSUs, regardless of any action the Company or any Subsidiary
takes with respect to any tax withholding obligations that arise in connection
with the RSUs. Neither the Company nor any Subsidiary makes any representation
or undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the RSUs or the subsequent sale of Shares.
The Company and the Subsidiaries do not commit and are under no obligation to
structure the RSUs to reduce or eliminate Participant’s tax liability.
2.6    Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). Except as otherwise provided
herein, after such issuance, recordation and delivery, Participant will have all
the rights


4


Axalta – RSU Agreement – US (2014 Plan)(2018 Annual Grant - Directors)

--------------------------------------------------------------------------------




of a shareholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.
ARTICLE III.    
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the exclusive power to
interpret the Plan, the Grant Notice and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan, the Grant
Notice and this Agreement as are consistent therewith and to interpret, amend or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator will be final and binding upon
Participant, the Company and all other interested persons. To the extent
allowable pursuant to Applicable Law, no member of the Committee or the Board
will be personally liable for any action, determination or interpretation made
with respect to the Plan, the Grant Notice or this Agreement.
3.2    RSUs Not Transferable. The RSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the RSUs have been issued,
and all restrictions applicable to such Shares have lapsed. No RSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
3.3    Adjustments. The Administrator may accelerate the vesting of all or a
portion of the RSUs in such circumstances as it, in its sole discretion, may
determine. Participant acknowledges that the RSUs and the Shares subject to the
RSUs are subject to adjustment, modification and termination in certain events
as provided in this Agreement and the Plan, including Section 13.2 of the Plan.
3.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Chief Human Resources
Officer of the Company at the Company’s principal office, and any notice to be
given to Participant shall be addressed to Participant at Participant’s last
address reflected on the Company’s records. By a notice given pursuant to this
Section 3.4, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email (if to Participant) or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
3.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


5


Axalta – RSU Agreement – US (2014 Plan)(2018 Annual Grant - Directors)

--------------------------------------------------------------------------------




3.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.7    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to Applicable Law. To the extent
permitted by Applicable Law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to Applicable Law.
3.8    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.
3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs (including RSUs which result from the
deemed reinvestment of Dividend Equivalents), the Dividend Equivalents, the
Grant Notice and this Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by Applicable Law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
3.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.
3.12    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit or appendix hereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof;


6


Axalta – RSU Agreement – US (2014 Plan)(2018 Annual Grant - Directors)

--------------------------------------------------------------------------------




provided, however, that if Participant is party to a severance or employment
agreement with the Company or any of its affiliates or is a participant in a
severance policy of the Company or any of its affiliates, in either case, that
provides greater vesting protection to Participant, then the RSUs shall be
treated in accordance with the applicable terms of such agreement or policy.
3.13    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
3.14    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
3.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs and Dividend
Equivalents.
3.16    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.
3.17    Broker-Assisted Sales. In the event of any broker-assisted sale of
Shares in connection with the payment of withholding taxes as provided in
Section 2.5(a): (A) any Shares to be sold through a broker-assisted sale will be
sold on the day the tax withholding obligation arises or as soon thereafter as
practicable; (B) such Shares may be sold as part of a block trade with other
participants in the Plan in which all participants receive an average price; (C)
Participant will be responsible for all broker’s fees and other costs of sale,
and Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale; (D) to the extent
the proceeds of such sale exceed the applicable tax withholding obligation, the
Company agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (E) Participant acknowledges that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the applicable
tax withholding obligation; and (F) in the event the proceeds of such sale are
insufficient to satisfy the


7


Axalta – RSU Agreement – US (2014 Plan)(2018 Annual Grant - Directors)

--------------------------------------------------------------------------------




applicable tax withholding obligation, Participant agrees to pay immediately
upon demand to the Company or its Subsidiary with respect to which the
withholding obligation arises an amount in cash sufficient to satisfy any
remaining portion of the Company’s or the applicable Subsidiary’s withholding
obligation.
3.18    Definitions. Notwithstanding anything to the contrary in the Plan, for
purposes of this Agreement:
(a)    “Change in Control” shall mean and includes each of the following: (i) a
transaction or series of transactions occurring after the Grant Date whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
Subsidiaries, an employee benefit plan maintained by the Company or any of its
Subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing 30% or more of the total combined voting power of the Company’s
securities outstanding immediately after such transaction; (ii) during any 12
month period, individuals who, at the beginning of such period, constitute the
Board together with any new members of the Board whose election by the Board or
nomination for election by the Company’s members was approved by a vote of at
least two-thirds of the members of the Board then still in office who either
were members of the Board at the beginning of the one-year period or whose
election or nomination for election was previously so approved (other than (x)
an individual whose initial assumption of office is in connection with an actual
or threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act, and (y) any member of the Board whose initial assumption
of office during such 12 month period in connection with a transaction described
in clause (iii)(x) below that occurs with a non-affiliate third party), cease
for any reason to constitute a majority thereof; or (iii) the consummation by
the Company (whether directly involving the Company or indirectly involving the
Company through one or more intermediaries) after the Grant Date of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale,
lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the Company’s assets or (z) the acquisition of assets or
stock of another entity, other than a transaction:
(i)    in the case of clauses (i) and (iii), which results in the Company’s
voting securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, more than seventy percent (70%) of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction, and
(ii)    in the case of clause (iii), after which no person or group beneficially
owns voting securities representing 30% or more of the combined voting power of
the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this clause (b) as beneficially owning 30%


8


Axalta – RSU Agreement – US (2014 Plan)(2018 Annual Grant - Directors)

--------------------------------------------------------------------------------




or more of combined voting power of the Successor Entity solely as a result of
the voting power held in the Company prior to the consummation of the
transaction.
(b)    “Disability” shall mean the following: (a) if Participant is a party to
an employment, severance or similar agreement with the Company or any of its
affiliates in which “disability ” or term of like import is defined,
“Disability” or term of like import as defined in such agreement and (b) if no
such agreement exists, at any time the Company or any of its affiliates sponsors
a long-term disability plan for the Company’s employees, “disability” as defined
in such long-term disability plan for the purpose of determining a participant’s
eligibility for benefits, provided, however, if the long-term disability plan
contains multiple definitions of disability, “Disability” shall refer to that
definition of disability which, if Participant qualified for such disability
benefits, would provide coverage for the longest period of time. The
determination of whether Participant has a Disability shall be made by the
person or persons required to make disability determinations under the long-term
disability plan. At any time the Company does not sponsor a long-term disability
plan for its employees, Disability shall mean Participant’s inability to
perform, with or without reasonable accommodation, the essential functions of
Participant’s position for a total of three months during any six-month period
as a result of incapacity due to mental or physical illness as determined by a
physician selected by the Company or its insurers and acceptable to Participant
or Participant’s legal representative, with such agreement as to acceptability
not to be unreasonably withheld or delayed.


* * *






9


Axalta – RSU Agreement – US (2014 Plan)(2018 Annual Grant - Directors)